DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
An amendment, filed 5/16/2022, is acknowledged. Claim 1 is amended; Claim 2 is canceled.  Claims 1 and 3-6 are currently pending.
The rejection under 35 U.S.C. 112(b) over Claim 2 is withdrawn in view of Applicant’s amendments, which change the scope of the subject matter of Claim 2 and incorporate such subject matter into claim 1.
The rejection under 35 U.S.C. 112(b) over Claim 5 is withdrawn in view of Applicant’s statements of record, clarifying the scope of the claimed fine grain. (see Remarks, 5/16/2022, p. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stepanov et al., “Microstructure Refinement in the CoCrFeNiMn High Entropy Alloy under Plastic Straining,” Materials Science Forum, Vol. 879, Published 11-15-2016, pp. 1853-1858.
With respect to Claim 1, Stepanov teaches a method of making a high-entropy equiatomic CoCrFeNiMn alloy and thus teaches wherein an initial alloy composition contains 20 at% each of Co, Cr, Fe, Ni, and Mn, resulting in a composition, in weight%, of approximately Co: 21.0%, Cr: 18.5%, Fe: 19.9%, Ni: 20.9%, and Mn: 19.6%, falling within the claimed ranges. (p. 1853).  Stepanov teaches a method comprising a step of subjecting the above described alloy to a homogenization annealing treatment at 1000° C for 24 hours, and thus teaches an annealing and homogenization at a temperature and time falling within the claimed ranges. (p. 1854, first paragraph).
Stepanov further teaches working the annealed and homogenized alloy, for example, by rolling at cryogenic temperature of -196° C and strain of 80% to achieve a desired microstructure, in particular, a microstructure comprising twins (p. 1854-1856). The reference further teaches that in lieu of cryogenic rolling, the alloy may be subjected to multi-axial forging, resulting in substantially similar mechanical properties including hardness (HV), yield strength, and elongation. (p. 1857-1858).  Stepanov teaches that the multi-axial forging method results in a fine grain structure and numerous annealing twins and that combining such forging with rolling increases yield strength. (p. 1857-1858).
It would have been obvious to one of ordinary skill in the art to modify the method of Stepanov who teaches a method comprising cryogenic temperature rolling or multi-axial forging with subsequent rolling, to perform a step of multi-axial rolling at a cryogenic temperature, in order to obtain a fine grain structure and twin formation, while also improving yield strength.  In other words, Stepanov teaches the discrete utility of both cryogenic temperature rolling and multi-axial working by forging, and further teaches the utility of combining multi-axial forging and rolling to obtain a fine grain size and improved strength.  Therefore, it would have been obvious to one of ordinary skill in the art to combine such processes by performing cryogenic temperature rolling across multiple axial directions, in order to obtain an alloy with fine grain size, twins, and improved strength, while reducing the number of steps (e.g. avoiding need to both forge and roll alloy) thereby improving the efficiency and/or costs of the method with a predictable result of success. See MPEP 2143; see also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.); MPEP § 2144.04.
Finally, Stepanov teaches the formation of a high-entropy alloy with a high number of twins (see above); however, the reference is silent as to whether such a structure comprises “intersecting twins as a microstructure, and secondary fine twins formed in the intersecting twins.”  As Stepanov teaches a method of making a high-entropy alloy comprising the same composition and substantially the same processing steps and parameters including annealing and homogenizing temperature and time, cryogenic rolling temperature, and rolling strain (see also rejection of Claim 3 below) it would be expected to result in the same properties and structure, including “intersecting twins as a microstructure, and secondary fine twins formed in the intersecting twins.”  MPEP 2112.01.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.
Finally, Stepanov teaches examples comprising an initial rectangular workpiece which is rolled into an elongated workpiece, which is deemed to constitute a “rod.” (p. 1854).  Accordingly, it would have been obvious to one of ordinary skill in the art to perform the method of Stepanov as detailed above, to form the shape of a rod.
With respect to Claim 3, Stepanov teaches rolling to a strain at 80% (0.8) falling within the claimed range. (p. 1854).
	With respect to Claims 4, Stepanov is silent as to specific details regarding the formation of the twin-comprising microstructure; however, as Stepanov teaches a method of making a high-entropy alloy comprising the same composition and the same processing steps and parameters including annealing and homogenizing temperature and time and cryogenic rolling temperature, it would be expected to result in the same properties, including the limitations of Claim 4. MPEP 2112.01.
With respect to Claim 5, Stepanov teaches forming subgrains after cryogenic rolling (deemed to constitute fine grains as instantly claimed) with an average size of 40-150 nm, overlapping the claimed range. (p. 1854).  It would have been obvious to one of ordinary skill in the art to perform a step of cryogenic temperature rolling in multi-axial directions as taught by Stepanov (see rejection of Claim 1 above) to obtain a fine subgrain size of 40-150 nm.  It would have been further obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
	With respect to Claim 6, Stepanov teaches that the alloy has a single phase FCC structure. (p. 1857).

Response to Arguments
Applicant’s arguments, filed 5/16/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 102 over Stepanov (2015) and claims 1-6 under 35 U.S.C. 103 over Park in view of Stepanov (2015) have been fully considered and are persuasive in view of Applicant’s amendment to claim 1.  Specifically, Claim 1 has been amended to require performing rolling at cryogenic temperature in multi-axial directions, incorporating and altering the scope of the subject matter of Claim 2.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stepanov (2016), as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/               Primary Examiner, Art Unit 1735